Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement filed 4/2/2021 has been fully considered and is attached hereto.

Specification
The objection to the specification is withdrawn in view of the amendment to the title.
Drawings
The objection to the drawings is withdrawn in view of the amendment thereto.

Claim Rejections - 35 USC § 112
	The 112 rejection to claims 9-19 are withdrawn in view of the amendments to claims 9, 12 and 15.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fritz Fleming (78,619) on 7/7/2021.
The application has been amended as follows: 

In Claim 11, Line 2 “the region” should be changed to - - a region - -
In Claim 14, Line 2, “the region” should be changed to - - a region - -

Allowable Subject Matter
Claims 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 9-11, the allowability resides in the overall structure of the device as recited in independent claim 9 and at least in part because claim 9 recites, “a first cooling channel configured to form an air channel having an opening quipped with movable flaps; a second cooling channel configured to form an air channel having an opening with movable flaps…an air distributor configured to divide an air stream between the first cooling channel and the second cooling channel in a division ratio with the openings and adjusting the division ratio with the movable flaps in a range of 80:20 to 95:5 as a function of the measurement value of the temperature sensor”.
The aforementioned limitations in combination with all remaining limitations of claim 9 are believed to render said claim 9 and all claims dependent therefrom patentable over the art of record.
While Zhang and Cartes together teach many of the limitations of claim 9 as per pages 5-6 of the non-final office action, neither Zhang nor Cartes, nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 9.

With respect to claims 12-19, independent claims 12 and 15 recite limitations similar to those noted above with respect to claim 9 and are thus similarly allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201.  The examiner can normally be reached on M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY PAPE/Primary Examiner, Art Unit 2835